           Case 1:18-cv-00745-ER Document 31 Filed 09/07/21 Page 1 of 21




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

BETTINA BONTERRE,
                                    Plaintiff,

                           –against–
                                                                           OPINION AND ORDER
THE CITY OF NEW YORK, THE NEW YORK
CITY DEPARTMENT OF SANITATION,                                                   18 Civ. 745 (ER)
ROBERT WEISS, and GASPAR MORENO,

                                    Defendants.


RAMOS, D.J.:

         Bettina Bonterre has brought suit against the City of New York, its Department of

Sanitation (“DSNY”), and DSNY employees Robert Weiss and Gaspar Moreno, alleging

violations of Title VII the Civil Rights Act of 1964, the New York State Human Rights Law

(“NYSHRL”), the New York City Human Rights Law (“NYCHRL”), and New York common

law. 1 Before the Court is Defendants’ motion for judgment on the pleadings on all claims

pursuant to Fed. R. Civ. P. 12(c). For the reasons discussed, Defendants’ motion is GRANTED

in part and DENIED in part.

    I.   BACKGROUND

             A. Factual Background

         At all relevant times, Bonterre was a Clerical Assistant employed by the DSNY. ¶ 22. 2

She alleges several instances of sexual harassment and assault throughout her employment.




1
 See 42 U.S.C. §§ 2000e, et. seq., N.Y. Exec. Law § 296, et. seq., N.Y. Admin. Code § 8-107, et. seq., respectively.
Bonterre’s common law claims are for negligent and intentional infliction of emotional distress (“NIED” and
“IIED,” respectively).
2
  Citations to “¶ _” refer to the Complaint., Doc. 1. All facts taken from the complaint are assumed to be true for
this motion.
          Case 1:18-cv-00745-ER Document 31 Filed 09/07/21 Page 2 of 21




       Bonterre alleges that when she began her employment in 1997, she arrived at her

workplace—a garage depot in the Bronx—to find pornography openly playing. ¶ 14. She

further alleges that, in 2009, she unknowingly ingested a “date rape” drug that was placed in her

drink at a gathering among her co-workers for a supervisor’s birthday. ¶ 15. Following her

ingestion of the drug, she was assaulted and raped by her co-workers and supervisors. ¶ 16. She

subsequently “complained to upper management” about this incident. ¶ 17. However, she

alleges that, after lodging such complaints, she was assaulted by a group of co-workers and

supervisors in a DSNY parking lot, which included one worker shoving his hand down her pants.

¶ 18. She alleges that after this incident, the City and DSNY “failed to engage in any meaningful

interactive process,” and the responsible parties remained DSNY employees. ¶ 20. This

workplace environment continued following her complaints, but “abated temporarily” when she

was reassigned to another location. ¶ 21.

       Bonterre was relocated to a garage location in upper Manhattan in February 2014. ¶¶ 11,

22. Weiss was her supervisor at this location. ¶ 24. She alleges that she was subjected to a

hostile work environment at this location, citing the following patterns of conduct: “offensive,

sexually-explicit comments by co-workers, including comments about the size of her breasts,”

“daily conversations of crude and explicit nature using terms focused and referring to Ms.

Bonterre’s vagina, breasts, anus, buttocks, lips and legs,” “making suggestions to go to the

‘Deegan cheater’s motel,’” and that “garage workers frequently and habitually physically

touch[ed] Ms. Bonterre as they pass[ed] the Plaintiff’s desk.” ¶ 25. She alleges that the above-

mentioned hostile work environment was generally perpetuated “[i]n the presence of [Weiss],”

and that he was present for “substantially all of the sexually-based offenses.” ¶¶ 25, 28.




                                                 2
           Case 1:18-cv-00745-ER Document 31 Filed 09/07/21 Page 3 of 21




       Bonterre also alleges two more specific incidents under Weiss’ supervision. First, in

October 2016, she states that Moreno intentionally sliced her pants with a razor in Weiss’

presence. ¶ 26. Second, and also in Weiss’ presence, Moreno “deliberately shoved the handle of

a broomstick deeply into Ms. Bonterre’s clothed buttocks while callously laughing.” ¶ 27.

       Bonterre alleges that “despite [her] complaints,” Weiss has taken no action in response to

the sexually-based offenses, and that Defendants have allowed this verbal and physical

harassment to continue on a regular basis. ¶¶ 28–29. She further alleges that “when she voiced

her protests and complaints, she was met with inaction and escalated instances of harassment.” ¶

30. Bonterre filed an EEOC charge on March 20, 2017 and received a Right to Sue letter on

October 31, 2017. ¶¶ 9–10. She alleges that these incidents have caused her emotional distress

and anxiety. ¶ 31.

            B. Procedural History

       Bonterre filed this case on January 26, 2018. Defendants answered the complaint on

April 2, 2018. Doc. 18. Defendants moved for judgment on the pleadings on January 26, 2021.

Doc. 27.

 II.   LEGAL STANDARD

       Fed. R. Civ. P. 12(c) provides that “[a]fter the pleadings are closed—but early enough not

to delay trial—a party may move for judgment on the pleadings.” Under Rule 12(c), courts

apply the same standard as applied on a motion to dismiss for failure to state a claim under Rule

12(b)(6). Judgment on the pleadings is appropriate only if, drawing all reasonable inferences in

favor of the non-moving party, it is apparent from the pleadings that no set of facts can be proven

that would entitle the plaintiff to relief. Sheppard v. Beerman, 18 F.3d 147, 150 (2d Cir. 1994).

In considering a Rule 12(c) motion, courts should assume all the well pleaded factual allegations




                                                3
            Case 1:18-cv-00745-ER Document 31 Filed 09/07/21 Page 4 of 21




in the non-moving party’s pleadings to be true. Brown v. De Fillipis, 717 F. Supp. 172, 178

(S.D.N.Y. 1989). When deciding a motion for judgment on the pleadings, a court may only

consider “the pleadings and exhibits attached thereto, statements or documents incorporated by

reference in the pleadings, matters subject to judicial notice, and documents submitted by the

moving party, so long as such documents either are in the possession of the party opposing the

motion or were relied upon by that party in its pleadings.” See Prentice v. Apfel, 11 F. Supp. 2d

420, 424 (S.D.N.Y. 1998) (citing Brass v. Am. Film Techs., Inc., 987 F.2d 142, 150 (2d Cir.

1993)).

III.      DISCUSSION

             A. Statute of Limitations

          Defendants first make several timeliness arguments. Regarding the hostile work

environment and retaliation claims, they argue that any allegations based on events occurring

prior to May 24, 2016 are time-barred under Title VII, and that any allegations prior to January

26, 2015 are time-barred under NYSHRL and NYCHRL. They also argue that the common law

claims are time-barred to the extent they are predicated on any conduct arising before January

26, 2017 for the IIED claim, and before October 28, 2016 for the NIED claim. 3 Accordingly,

Defendants argue that the only specifically dated, timely-alleged incidents in the complaint are

the razor incident and the broomstick incident (which the parties agree are timely-alleged).

          In Bonterre’s opposition, she conceded that the IIED and NIED claims were time-barred

and withdrew them. The Court therefore grants Defendants’ motion regarding the IIED and

NIED claims. Bonterre also conceded that the 1997 pornography incident was not sufficiently




3
 Defendants also argued that these claims were barred for failure to file a notice of claim on the City within ninety
days after the claim arose pursuant to N.Y. Gen. Mun. Law § 50–i.


                                                          4
          Case 1:18-cv-00745-ER Document 31 Filed 09/07/21 Page 5 of 21




linked to the rest of her claims to be actionable. The parties differ, however as to how to treat the

sexual assault allegations from 2009.

       Bonterre has argued that all allegations from 2009 are timely and support her hostile

work environment claim pursuant to the continuing violations doctrine. Under this doctrine, “if a

Title VII plaintiff files an EEOC charge that is timely as to any incident of discrimination in

furtherance of an ongoing policy of discrimination, all claims of acts of discrimination under that

policy will be timely even if they would be untimely standing alone.” Chin v. Port Auth. of N.Y.

& N.J., 685 F.3d 135, 155–56 (2d Cir. 2012). Discrete discriminatory acts, such as “termination,

failure to promote, denial of transfer or refusal to hire,” are not timely under the doctrine if they

occurred outside of the limitations period. Nat. R.R. Passenger Corp. v. Morgan, 536 U.S. 101,

114 (2002). However, because the “very nature” of hostile work environment claims involves

repeated conduct, a plaintiff need only allege that one incident pursuant to the unlawful practice

occurred within the limitations period. Id. at 115–118. Nevertheless, “the timely incident must

be sufficiently related to the prior events so that they can be said to be part of the ‘same’ hostile

work environment.” Sanderson v. N.Y. State Elec. & Gas Corp., 560 F.App’x. 88, 91 (2d Cir.

2014). To assess whether incidents are part of the same hostile work environment, courts have

considered factors such as “(1) whether the timely and untimely harassment is of a similar

nature, (2) whether the same individuals perpetuated the harassment, (3) the frequency and

temporal proximity of the acts, and ([4]) whether the employer took any intervening remedial

action.” Annunziata v. Int’l Bhd. of Elec. Workers Local Union # 363, No. 15 Civ. 3363 (NSR),

2018 WL 2416568, at *13 (S.D.N.Y. May 29, 2018).

       The 2009 incidents are insufficiently related to the timely-alleged instances of harassment

to make them timely, even under the continuing violations doctrine. First, Bonterre does not




                                                  5
           Case 1:18-cv-00745-ER Document 31 Filed 09/07/21 Page 6 of 21




allege that Weiss or Gaspar were involved in the 2009 incidents, nor does she allege that any of

the individuals who were involved have participated in the pattern of discrimination in her

current workplace. These discrepancies weigh against a finding of relatedness. See Dziedzic v.

State University of N.Y. at Oswego, 648 F.App’x 125, 128 (2d Cir. 2016) (affirming summary

judgment for employer when the timely-alleged sexual joke was made by different co-workers in

a different section of plaintiff’s department, and was therefore not related to other, untimely

events); see also Solomon v. Fordham Univ., No. 18 Civ. 4615 (ER), 2020 WL 1272617, at 14

n.14 (S.D.N.Y. Mar. 17, 2020) (continuing violations doctrine inapplicable when untimely

incidents occurred years before the timely incidents and involved different individuals).

Similarly, Bonterre alleges that the inappropriate environment existing in 2009 “abated

temporarily” following her reassignment to another location at an unidentified date. 4 ¶ 21. Such

“intervening action” by her employer further suggests that the incidents are not related. See

Morgan, 536 U.S. at 118. Finally, Bonterre alleges no specific actions that occurred between the

2009 incidents and her 2014 reassignment to her current workplace, aside from the conclusory

statement that this “inappropriate environment was sustained and continued” despite her protests.

¶ 21. While there is no bright-line rule regarding temporal gaps between incidents, it is “less

plausible” that such incidents are related when there are gaps of one year or more. See

McGullam v. Cedar Graphics, Inc., 608 F.3d 70, 78 (2d Cir. 2010) (finding it less plausible that

incidents were related when there was a nearly one-year gap between them). Thus, despite

Bonterre’s argument that Weiss was “aware of” the 2009 incidents, see ¶ 23, she has not

plausibly alleged that these incidents were part of the same pattern of harassment as the razor and

broomstick incidents.


4
 While it is not completely clear from the face of the Complaint, this reassignment appears to have occurred prior to
her February 2014 reassignment to her current workplace.


                                                         6
          Case 1:18-cv-00745-ER Document 31 Filed 09/07/21 Page 7 of 21




       Bonterre also alleged several general patterns of inappropriate workplace behavior

occurring after she was transferred to her current garage. See ¶ 25. These allegations are

undated, though Bonterre’s opposition brief states that issues such as sexually charged comments

took place “both before, and during, the statutory [limitations] period.” Doc. 29 at 6. Because

the expiration of the statute of limitations is an affirmative defense that should be granted on a

motion to dismiss “only if it is clear on the face of the complaint that the statute of limitations

has run,” the Court cannot conclude that allegations contained in ¶ 25—to the extent they

otherwise state a claim—are time-barred at this juncture. Goodwine v. City of New York, No. 15

Civ. 2868 (JMF), 2016 WL 3017398, at *5 (S.D.N.Y. May 23, 2016) (quoting Mosdos Chofetz

Chaim, Inc. v. RBS Citizens, N.A., 14 F. Supp. 3d 191, 209 (S.D.N.Y. 2014)); see also Taylor v.

City of New York, 207 F. Supp. 3d 293, 300 (S.D.N.Y. 2016) (“For the claims that are timely and

those that are undated, the Court will consider whether they state a claim on the merits.”).

However, the sexual assault allegations from 2009, and any earlier allegations, may be

considered by the Court only as background; they are not themselves actionable.

           B. Hostile Work Environment Claims

       To state a hostile work environment claim, a plaintiff must allege that their workplace is

“permeated with discriminatory intimidation, ridicule, and insult that is sufficiently severe or

pervasive to alter the conditions of the victim’s employment and create an abusive working

environment.” Littlejohn v. City of New York, 795 F.3d 297, 320–21 (2d Cir. 2015). A plaintiff

“need not show that her hostile working environment was both severe and pervasive; only that it

was sufficiently severe or sufficiently pervasive, or a sufficient combination of these elements, to

have altered her working conditions.” Pucino v. Verizon Wireless Commc’ns, Inc., 618 F.3d

112, 119 (2d Cir. 2010). A single incident of harassment is ordinarily insufficient to state a




                                                  7
          Case 1:18-cv-00745-ER Document 31 Filed 09/07/21 Page 8 of 21




hostile work environment claim, although it is possible if the incident is “extraordinarily severe.”

Alfano v. Costello, 294 F.3d 365, 374 (2d Cir. 2002) (citation omitted). The Court must consider

“the case-specific circumstances in their totality and evaluate the severity, frequency, and degree

of the abuse” to determine whether the “severe and pervasive” threshold is met. Id. The plaintiff

must also allege that a specific basis exists on which to impute that conduct to the employer. See

Distasio v. Perkin Elmer Corp., 157 F.3d 55, 62 (2d Cir. 1998).

       While the Title VII test applies to claims under the NYSHRL, see Forrest v. Jewish

Guild for the Blind, 3 N.Y.3d 295, 310 (2004), claims under the NYCHRL are to be considered

independently and construed more broadly in favor of plaintiffs alleging discrimination. Mihalik

v. Credit Agricole Cheuvreux N. Am., Inc., 715 F.3d 102, 109 (2d Cir. 2013). Under the

NYCHRL, a plaintiff must only allege that she was treated less well than other employees

because of her protected status, and that discriminatory intent was a motivating factor. Id.; see

also Chin v. N.Y.C. Hous. Auth., 106 A.D.3d 443, 445 (1st Dep’t 2013).

       Defendants argue that the razor and broomstick incidents were insufficiently severe or

pervasive to state a hostile work environment claim, citing several cases in which allegations

based on inappropriate touching or the violation of personal space were dismissed as insufficient.

They also allege that the allegations of general inappropriate behavior set forth in ¶ 25 are too

conclusory to state a claim. While it is a close call, the Court finds that the broomstick

incident—either by itself or in conjunction with her other timely allegations—could provide the

basis for a hostile work environment claim.

         In this Circuit, courts determining whether a single incident of sexually-motivated

touching is sufficient to state a hostile work environment claim have focused on the degree to

which the contact was intentional and/or physically intrusive. See Guzman v. Macy’s Retail




                                                 8
          Case 1:18-cv-00745-ER Document 31 Filed 09/07/21 Page 9 of 21




Holdings, Inc., No. 09 Civ. 4472 (PGG), 2010 WL 1222044, at *5 (S.D.N.Y. Mar. 29, 2010)

(motion to dismiss hostile work environment claim denied when plaintiff alleged that defendant

“pressed—as opposed to brushed—his genitals against her” after she asked him to stop); see also

Reid v. Ingerman Smith LLP, 876 F. Supp. 2d 176, 185 (E.D.N.Y. 2012) (distinguishing between

“[i]ntentionally grabbing, squeezing, or otherwise feeling an intimate part of another’s body” and

merely “brushing against it” for the purposes of a single actionable hostile work environment

incident); cf. Redd v. N.Y. Div. of Parole, 678 F.3d 166, 177 (2d Cir. 2012) (“[D]irect contact

with an intimate body part constitutes one of the most severe forms of sexual harassment.”)

(citation omitted). If the contact is intentional and sufficiently invasive or intrusive, a plaintiff

may state a claim based on one incident of inappropriate contact.

        Bonterre alleges that Moreno “deliberately shoved the handle of a broomstick deeply into

Ms. Bonterre’s clothed buttocks while callously laughing.” ¶ 27. Viewed in the light most

favorable to Bonterre, this conduct is comparably severe to several other incidents for which

motions to dismiss or for summary judgment on hostile work environment claims were denied,

as it involves intentional contact with an intimate body part. In Guzman, the Court denied the

defendant’s motion to dismiss when the defendant had allegedly “rubbed his genitals against [the

plaintiff’s] body,” reasoning that the nature of such contact was “distinguishable from others in

which the single incident of contact was incidental and fleeting.” 2010 WL 1222044, at *4–5.

Similarly, several courts in this Circuit have found incidents of intentionally squeezing a

plaintiff’s breast or slapping their buttocks sufficient to state a claim for a hostile work

environment if done with the requisite intent. See Reid, 876 F. Supp. 2d 176 at 185 (allegation

that a defendant “grabbed and squeezed” one of Plaintiff’s breasts sufficient to deny motion to

dismiss); see also Domingues v. Barton Chevrolet Cadillac, No. 18 Civ. 7772 (PMH), 2021 WL




                                                   9
          Case 1:18-cv-00745-ER Document 31 Filed 09/07/21 Page 10 of 21




637016, at *5 (S.D.N.Y. Feb. 17, 2021) (allegation that defendant grabbed plaintiff’s breast

stated a hostile work environment claim); Wahlstrom v. Metro-N. Commuter R.R. Co., 89 F.

Supp. 2d 506, 521 (S.D.N.Y. 2000) (allegations that defendant “wrapped his arms around [the

plaintiff], grabbed her in a ‘bear hug,’ made a grunting sound, and slapped her left buttock three

times” stated a hostile work environment claim because such contact was “neither harmless nor

accidental.”). Bonterre’s allegations that the broomstick was “shoved . . . deeply” while Moreno

was “callously laughing” certainly raise a similar inference that the contact was intrusive, and

was neither harmless nor accidental.

        The cases cited by Defendants are not to the contrary. Rather, defendants cite only cases

describing conduct that is more “incidental and fleeting.” See Guzman, 2010 WL 1222044, at

*5. For example, in Holohan v. Newmark & Co. Real Estate, Inc., the plaintiff alleged that “[the

defendant’s] hand brushed against her thigh and that she moved away from him in response,” in

addition to several other sexually charged comments. See No. 18 Civ. 6275 (AJN), 2019 WL

4743883, at *1 (S.D.N.Y. Sept. 16, 2019). The court distinguished this incident from a “forceful

grope” or other similar behavior that might be sufficient to state a claim. Id. at *3. See also

Moore v. Verizon, No. 13 Civ. 6467 (RJS), 2016 WL 825001, at *11–12 (S.D.N.Y. Feb. 5, 2016)

(allegations that defendant “once poked Plaintiff in the back” insufficiently severe and

pervasive) 5; Carter v. Verizon, No. 13 Civ. 7579 (KPF), 2015 WL 247344, at *11 (S.D.N.Y. Jan.

20, 2015) (allegations that supervisor would place her hands on plaintiff’s shoulder and press her

breasts against him did not raise a sufficient inference that the contact was a sexual advance, was

sufficiently frequent, or occurred despite his objections). Finally, Defendants cite Anderson v.



5
  Defendants, perhaps intending to analogize to Moore, attempt recast Bonterre’s allegations as merely being “poked
in the buttocks with a broomstick.” Doc. 28 at 14. However, at this stage, the Court must view the allegations in
the light most favorable to Bonterre, who describes a more severe, violent contact.


                                                        10
         Case 1:18-cv-00745-ER Document 31 Filed 09/07/21 Page 11 of 21




Davis Polk & Wardwell LLP, 850 F. Supp. 2d 392, 404 (S.D.N.Y. 2012). In Anderson, the pro

se plaintiff’s allegations that his supervisor would “come around my cube on occasions and place

her vagina literally on my left shoulder or inches from my face” were insufficient to state a

hostile work environment claim. Id. However, the court read this allegation in conjunction with

a similar allegation that the plaintiff’s supervisor would “at times come to my cube and position

herself i[n] such a way that her vagina is practically sitting on my left shoulder, or would stand

so close to me that if I was to turn to my left my nose would be directly in front of the bottom of

her stomach.” Id. On this basis, the court concluded that the plaintiff had only alleged that his

supervisor “stood too close to [him,]” and thus did not state a hostile work environment claim.

Id.

       Defendants have also argued that there is no plausible nexus between the razor incident

and Bonterre’s gender. However, the Court’s determination does not rest on razor incident, as

the broomstick incident—which Defendants have not argued was unrelated to Bonterre’s

gender—is by itself sufficient to state a claim. Regarding the broomstick incident, the Court

agrees that such unwanted contact with an intimate body part could certainly raise an inference

of being motivated by gender. See, e.g., Swiderski v. Urban Outfitters, Inc., No. 14 Civ. 6307

(JPO), 2017 WL 6502221, at *5–6 (S.D.N.Y. Dec. 18, 2017) (issues of fact existed regarding

whether allegations of invasions of personal space and intimate patdowns were motivated by

gender); see also Redd, 678 F.3d at 179 (reasonable jury could infer that grabbing plaintiff’s

breasts was motivated by gender). In any event, the Complaint as a whole raises a plausible

inference that her gender was a motivating factor for both of these incidents, when read in

conjunction with Bonterre’s allegations that other employees under Weiss’ supervision engaged

in “daily” conversations about her “vagina, breasts, anus, buttocks, lips and legs.” ¶ 25.




                                                 11
           Case 1:18-cv-00745-ER Document 31 Filed 09/07/21 Page 12 of 21




Defendants have correctly argued that Bonterre’s allegations in ¶ 25—which alleges the

existence of these daily conversations and several other general patterns of offensive behavior in

her workplace—are too vague to state a claim for hostile work environment conduct on their

own. However, these allegations nevertheless lend plausibility to her allegation that the razor

and broomstick incidents were part of a pattern of sexually motivated behavior toward her. 6 See

Vega v. Hempstead Union Free Sch. Dist., 801 F.3d 72, 88 (2d Cir. 2015) (considering

allegations that were not actionable by themselves, but that supported an inference of

discriminatory intent regarding other actionable conduct).

         While discovery may well show that the broomstick incident was more “incidental and

fleeting” than is suggested by Bonterre’s Complaint, she has alleged sufficiently severe conduct

to survive a Rule 12(c) motion and thus states a Title VII hostile work environment claim.

Accordingly, Bonterre therefore also states a claim for hostile work environment under

NYSHRL, which is subject to the same standard, and the NYCHRL, which is construed even

more liberally in favor of plaintiffs. See Mihalik v. Credit Agricole Cheuvreux N. Am., Inc., 715

F.3d 102, 109 (2d Cir. 2013) (interpretations of state and federal civil rights law are a “floor

below which the City’s Human Rights law cannot fall.”) (emphasis in original) (quotation marks

and citation omitted).

             C. Retaliation Claims

         A prima facie claim for retaliation under Title VII and the NYSHRL requires that a

plaintiff establish “(1) participation in a protected activity; (2) that the defendant knew of the


6
  The razor allegation and these background facts also provide additional support for the Court’s conclusion that
Bonterre has plausibly alleged a “severe or pervasive” hostile work environment. See Harris v. Forklift Sys., Inc.,
510 U.S. 17, 23 (1993) (a court must consider all the circumstances to assess whether an environment was
sufficiently hostile); see also Domingues, 2021 WL 637016, at *5 (noting, in the summary judgment context, that
“even if a jury concluded that the [breast-grabbing incident] in isolation was not ‘extraordinarily severe,’ it could
find that there was a series of incidents [including the breast-grabbing incident] which created an objectively hostile
work environment.”).


                                                          12
          Case 1:18-cv-00745-ER Document 31 Filed 09/07/21 Page 13 of 21




protected activity; (3) an adverse employment action; and (4) a causal connection between the

protected activity and the adverse employment action.” Littlejohn, 795 F.3d at 316. However, at

the pleading stage, a plaintiff must only allege facts that provide plausible support to the prima

facie requirements. Wu v. Good Samaritan Hosp. Med. Ctr., 815 F.App’x 575, 581 (2d Cir.

2020). To state a claim under the NYCHRL, a plaintiff must plausibly allege that “(1) [the

plaintiff] participated in a protected activity known to defendants; (2) defendants took an action

that disadvantaged [the plaintiff]; and (3) a causal connection exists between the protected

activity and the adverse action.” Fletcher v. Dakota, Inc., 99 A.D.3d 43, 51–52 (1st Dep’t 2012).

         Defendants argue that Bonterre’s retaliation claims are insufficient on the following

bases: (1) she failed to allege that she engaged in protected activity; (2) she failed to allege that

Defendants engaged in activity which would have deterred a reasonable person from engaging in

protected activity; and (3) she failed to allege a causal connection between any protected activity

and any retaliatory acts. The Court agrees that Bonterre has failed to state a claim for retaliation.

         In the Complaint, Bonterre alleges that “[d]espite Ms. Bonterre’s complaints and

[Weiss’s] presence throughout substantially all of the sexually-based offenses, [Weiss] has taken

no action,” and that “[w]hen Plaintiff voiced her protests and complaints, she was met with

inaction and escalated instances of harassment.” ¶¶ 28, 30. She also alleges that she filed an

EEOC complaint on March 20, 2017. ¶ 9. 7

         While Bonterre’s undated “complaints” may have constituted protected activity, as

presently alleged they are too vague to provide a basis for a retaliation claim, with the exception

of the March 2017 EEOC complaint (which Defendants concede was protected activity). See


7
  Bonterre also alleges that she “complained to upper management” about the 2009 date rape drug incident, which
led to further retaliation shortly following her report. ¶¶ 17–18. However, as discussed above, the 2009 allegations
are time-barred. Bonterre did not rely on this report to her supervisors in her opposition brief, or otherwise argue
that this retaliation allegation was timely.


                                                         13
         Case 1:18-cv-00745-ER Document 31 Filed 09/07/21 Page 14 of 21




Appel v. Schoeman Updike Kaufman Stern & Ascher L.L.P., No. 14 Civ. 2065 (AJN), 2015 WL

13654007, at *15 (S.D.N.Y. Mar. 26, 2015) (allegations insufficient when plaintiff “states that

she complained about her perceived age discrimination, but she does not allege to whom she

complained or when these complaints were made”); see also Herling v. N.Y.C. Dep’t of Educ.,

No. 13 Civ. 5287, 2014 WL 1621966, at *9 (E.D.N.Y. Apr. 23, 2014) (allegations that plaintiff

“regularly complained” of unlawful discrimination and retaliation did not state a claim without

specifying when the complaints were lodged, or to whom). While Bonterre argues in her

opposition brief that these complaints were made to her supervisors, this is not clearly set forth in

the Complaint itself. Moreover, even if Bonterre had alleged to whom they were made (or

sufficient facts about what the complaints consisted of), the Complaint does not specify when

such complaints occurred. Thus, the Court is without a basis to infer whether any actionable

retaliatory behavior followed these complaints and—if so—whether such behavior was plausibly

caused by her activity. To be sure, Bonterre alleges that her “protests and complaints” were “met

with inaction and escalated instances of harassment.” ¶¶ 28, 30. But without any details about

what those escalated instances of harassment consisted of, this statement is too conclusory to

provide a basis for a retaliation claim.

       Similarly, while Bonterre’s EEOC complaint surely constituted protected activity, she

alleges that this complaint was filed on March 20, 2017. ¶ 9. Bonterre alleges no specific

conduct after this date, as she alleges the razor incident occurred in October 2016 and the

broomstick incident took place on February 11, 2017. ¶¶ 26–27. As discussed above, threadbare

allegations of “escalated instances of harassment,” without more, are insufficient to state a claim.

Thus, while Bonterre has adequately alleged that she engaged in protected activity through filing

her EEOC complaint, she has not alleged facts that plausibly support any actionable retaliatory




                                                 14
          Case 1:18-cv-00745-ER Document 31 Filed 09/07/21 Page 15 of 21




conduct after this activity, or an inference that any such conduct was caused by her EEOC

complaint. Accordingly, Bonterre fails to state a claim for retaliation under Title VII, NYSHRL,

or NYCHRL. 8

             D. Individual Liability

        Bonterre has named all defendants in all of her causes of action. Defendants raise several

challenges to their individual liability.

                 i.       Individual Liability under Title VII

        Defendants have argued that all Title VII claims against Weiss and Moreno must be

dismissed, as Title VII does not provide for individual liability. See Patterson v. Cnty. of

Oneida, N.Y., 375 F.3d 206, 221 (2d Cir. 2004). Bonterre did not respond to this argument in her

opposition brief, and the Court agrees that Bonterre fails to state a Title VII claim against Weiss

and Moreno individually on this basis. All Title VII claims against the individual defendants are

therefore dismissed.

                 ii.      Aiding and Abetting Claims

        N.Y. Exec. Law § 296(6) makes it unlawful for any person—regardless of supervisor

status—to “aid, abet, incite, compel or coerce” any actionable discriminatory act. To state a

claim under § 296(6), a plaintiff must allege that a defendant “actually participated in the alleged

discriminatory acts.” Forrest v. Jewish Guild for the Blind, 3 N.Y.3d 295, 328 (2004) (internal

quotation marks and alterations omitted). Aiding and abetting claims under the NYCHRL are




8
 While NYCHRL requires only a showing of an action that “disadvantaged [Bonterre],” as opposed to one that
would reasonably deter an employee from engaging in protected conduct, she still must plausibly allege that a
“causal connection” exists between her protected activity and such action. Fletcher, 99 A.D.3d at 52. This she has
not done.


                                                        15
           Case 1:18-cv-00745-ER Document 31 Filed 09/07/21 Page 16 of 21




analyzed under the same standard. See Malena v. Victoria’s Secret Direct, LLC, 886 F. Supp. 2d

349, 367 (S.D.N.Y. 2012). 9

         Defendants argue that because Weiss and Moreno are the “alleged principal actors”

responsible for the broomstick incident, they cannot be held responsible for “aiding and abetting

their own conduct.” Doc. 30 at 9 (citing Boonmalert v. City of New York, 721 F.App’x 29, 34

(2d Cir. 2018)); see also Doc. 28 at 23. Bonterre argues that the individual defendants “assisted

each other and the entity-employer, DSNY, in creating the discriminatory hostile work

environment,” which is cognizable under § 296(6). Doc. 29 at 15.

         Bonterre has the better argument. There has been some disagreement among district

courts in this circuit regarding the extent to which an individual may be held liable under §

296(6) for conduct for which they are also the principal actor. See Murtha v. N.Y. State Gaming

Comm’n, No. 17 Civ. 10040 (NSR), 2019 WL 4450687, at *18 (S.D.N.Y. Sept. 17, 2019)

(collecting cases). This ambiguity stems from the Second Circuit’s decision in Tomka v. Seiler

Corp., 66 F.3d 1295, 1317 (2d Cir. 1995)), abrogated on other grounds by Burlington Indus. Inc.

v. Ellerth, 524 U.S. 742 (1998). In Tomka, the Second Circuit held that the plaintiff stated a

claim under § 296(6) when she alleged that “each of the individual defendants assaulted her and

thereby created a hostile working environment,” because each defendant had “actually

participat[ed]” in the conduct giving rise to the claim. 66 F.3d at 1317. Since Tomka, many

courts have held that a plaintiff who alleges that an employer has “encouraged[,] condoned, or

approved the discriminatory conduct of a sole employee, may rely on the same [employee’s]




9
 The Court notes that aiding and abetting claims under the NYCHRL are typically brought under N.Y. Admin.
Code § 8-107(6). In Count Eight of her complaint, which alleges “NYC Aiding & Abetting Discrimination,”
Bonterre has instead cited to N.Y. Admin. Code § 8-107(19), which prohibits interference with protected rights.
However, the Court assumes, as the parties appear to have done in their briefs, that Bonterre has asserted a claim for
aiding and abetting discrimination, as opposed to one for interference with protected rights.


                                                         16
           Case 1:18-cv-00745-ER Document 31 Filed 09/07/21 Page 17 of 21




discriminatory conduct to prove, perhaps circularly, individual liability under the aiding and

abetting provision of the NYSHRL.” Murtha, 2019 WL 4450687, at *18 (citing Johnson v.

Cnty. of Nassau, 82 F. Supp. 3d 533, 535 (E.D.N.Y. 2015)) (internal quotation marks omitted).

Other courts, however, have abided by the narrower rule that an individual cannot aid or abet

their own violation of NYSHRL, effectively limiting Tomka to situations where there are

multiple individual defendants who have aided and abetted each other’s violations. Id. (citing

Bliss v. MXK Rest. Corp., 220 F. Supp. 3d 419, 426 (S.D.N.Y. 2016)).

         Because the Second Circuit has not revisited its reasoning in Tomka in a precedential

opinion, the Court will adhere to the “majority” interpretation that a claim is stated if an

employee participates in the alleged conduct, regardless of whether such participation also

constitutes a primary violation of NYSHRL or whether other employees were involved. See

Boston v. Taconic Mgmt., No. 12 Civ. 4077 (ER), 2014 WL 4184751, at 2 n.9 (S.D.N.Y. Aug.

22, 2014) (applying Tomka and concluding that “assuming the alleged discrimination can be

imputed to . . . Plaintiff’s employer, [the individual defendant] can be held liable for aiding and

abetting regardless of whether his actions form the basis for Taconic’s liability in the first

instance.”) (citations omitted); see also Johnson, 82 F. Supp. 3d at 536 (plaintiff could state an

aiding and abetting claim regardless of whether other employees contributed to the

discrimination). 10 Under this standard, Bonterre clearly states a claim. Moreno’s “actual

participation” in the broomstick incident is self-evident. Moreover, Bonterre has also adequately

alleged that Weiss actually participated in the incident, based on the fact that he was present for


10
  Defendants cite Boonmalert v. City of New York, in which the Second Circuit stated, in a summary order, that “an
individual cannot aid and abet their own discriminatory conduct” under § 206(6). See 721 F.App’x at 34 (citing
Strauss v. N.Y. State Dep’t of Educ., 26 A.D.3d 67 (3d Dep’t 2005)). However, Boonmalert nowhere cites Tomka,
and also rests on the separate ground that there was no actionable primary violation of the NYSHRL or NYCHRL.
The Court finds it unlikely that, if the Second Circuit meant to overturn or clarify the reasoning of Tomka, it would
have done so in a non-precedential opinion that does not even mention it.



                                                         17
         Case 1:18-cv-00745-ER Document 31 Filed 09/07/21 Page 18 of 21




it and took no remedial action. See Lewis v. Triborough Bridge & Tunnel Auth., 77 F. Supp. 2d

376, 384 (S.D.N.Y. 1999) (“[T]he case law establishes beyond cavil that a supervisor’s failure to

take adequate remedial measures [in response to a NYSHRL violation] can rise to the level of

‘actual participation’ under HRL § 296(6).”).

       However, the Court also notes that Bonterre’s allegations appear to state a claim under

the narrower interpretation of Tomka. In Tomka, the Plaintiff alleged that she had been sexually

assaulted by three individuals, all as part of the same extended incident. 66 F.3d at 1301–02.

While it found that each defendant “actually participate[d]” in the sexual assaults and thereby

contributed to the creation of a hostile work environment, the Second Circuit did not clarify

whether its decision rested on the “circular” theory discussed above, or whether the defendants

had simply aided and abetted each other’s primary acts. See Tully-Boone v. N. Shore-Long

Island Jewish Hosp. Sys., 588 F. Supp. 2d 419, 427 (E.D.N.Y. 2008) (discussing this ambiguity).

Here, however, Defendants have asserted that both Weiss and Moreno are “the alleged principal

actors” for the broomstick incident. See Doc. 30 at 9. Bonterre therefore also states a claim

based on the theory that Weiss and Moreno aided and abetted each other’s contributions to the

hostile work environment. Cf. Chau v. Donovan, 357 F. Supp. 3d 276, 286 (S.D.N.Y. 2019)

(plaintiffs may state a claim for aiding and abetting under § 296(6) by alleging a primary

violation committed by another employee, by the business itself, or by alleging that an individual

“primarily directed the discriminatory conduct in concert with other employees or an employer”)

(citations omitted).

       Finally, because Bonterre states a claim for aiding and abetting under the NYSHRL, she

also states such a claim under NYCHRL. See Malena, 886 F. Supp. 2d at 367.




                                                18
          Case 1:18-cv-00745-ER Document 31 Filed 09/07/21 Page 19 of 21




                 iii.     Moreno’s Individual Liability Under NYSHRL and NYCHRL

        Defendants finally argue that Moreno cannot be liable as an “employer” under NYSHRL

and NYCHRL. As discussed above, Bonterre has stated a claim against Moreno for aiding and

abetting under § 296(6) and the NYCHRL, both of which apply to any “person” as opposed to

any “employer,”—but has failed to state a retaliation claim against any defendant. Thus, as a

practical matter, Defendants’ “employer” argument is relevant only to Moreno’s liability under

Counts Three and Six, which allege a hostile work environment under the NYSHRL and

NYCHRL, respectively, and Count Nine, which alleges supervisory liability under the

NYCHRL.

        The term “employer” is not explicitly defined in the NYSHRL. However, courts have

found that “common-law principles . . . determine who may be liable as an employer . . . with

greatest emphasis placed on the alleged employer’s power ‘to order and control’ the employee in

his or her performance of work.” Griffin v. Sirva, Inc., 29 N.Y.3d 174, 186 (2017). Bonterre did

not respond to Defendants’ argument that Moreno is not an “employer” under the NYSHRL, and

has alleged no facts to support the inference that Moreno exercised any control or supervision

over her in the workplace. Indeed, her designation of him as an “employee” and Weiss as her

“supervisor” in the Complaint undermines such an inference. Count Three is therefore dismissed

as to Moreno. For substantially the same reasons, allegations against Moreno under Count Nine,

which alleges supervisory liability under NYCHRL § 8-107(13), must be dismissed. See Doe v.

Bloomberg L.P., 36 N.Y.3d 450, 460–61 (2021) (noting that § 8-107(13) applies when an

employee exercises supervisory responsibility, but does not extend to employees without such

responsibility). 11


11
  These claims should also be dismissed for the independent reason that Bonterre did not address them in her
opposition brief. See Lipton v. Cnty. of Orange, 315 F. Supp. 2d 434, 446 (S.D.N.Y. 2004) (“This Court may, and


                                                       19
          Case 1:18-cv-00745-ER Document 31 Filed 09/07/21 Page 20 of 21




        However, regarding Count Six, the NYCHRL hostile work environment claim, Bonterre

brings her claims under N.Y. Admin. Code § 8-107(1)(a), the plain text of which prohibits “[a]n

employer or an employee or agent thereof” from engaging in discrimination. See N.Y. Admin.

Code § 8-107(1)(a) (emphasis added). Thus, even assuming arguendo that Moreno is not an

“employer” under the NYCHRL, he could still be liable as an “employee.” See Doe, 36 N.Y.3d

at 459 (2021) (“The City HRL specifically imposes primary liability on employees and agents

for some discriminatory acts.”) (citing § 8-107[1](a)). The Court therefore declines to dismiss

Count Six as to Moreno.

IV.     CONCLUSION

        For the reasons discussed, Defendants’ motion for judgment on the pleadings is

GRANTED in part and DENIED in part. The motion is granted as to:

             x   Count One as to the individual defendants only;

             x   Counts Two, Four, Seven, Ten and Eleven against all defendants;

             x   Counts Three and Nine as to Moreno;

        The motion is denied as to:

             x   Count One against the City and DSNY;

             x   Counts Three and Nine against the City, DSNY and Weiss;

             x   Counts Five, Six and Eight against all Defendants.

        The parties are directed to appear for a teleconference on October 12, 2021 at 4:30 p.m.

The parties are directed to dial (877) 411-9748 and enter access code 3029857# when prompted.

The Clerk of Court is respectfully directed to terminate the motion, Doc. 27.




generally will, deem a claim abandoned when a plaintiff fails to respond to a defendant’s arguments that the claim
should be dismissed.”).


                                                        20
          Case 1:18-cv-00745-ER Document 31 Filed 09/07/21 Page 21 of 21




         It is SO ORDERED.

Dated:    September 7, 2021
          New York, New York
                                                 EDGARDO RAMOS, U.S.D.J.




                                        21
